          Case 1:18-cv-12485-JGD Document 13 Filed 12/17/18 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                    :
KAPPA ALPHA THETA FRATERNITY,       :
INC.; KAPPA KAPPA GAMMA             :
FRATERNITY; SIGMA CHI; SIGMA        :
ALPHA EPSILON; SIGMA ALPHA          :
EPSILON--MASSACHUSETTS GAMMA;       :
JOHN DOE 1; JOHN DOE 2; JOHN DOE 3, :
                                    :
            Plaintiffs,             :
                                                            Civil Action No. 18-cv-12485-JGD
                                    :
       v.                           :
                                    :
HARVARD UNIVERSITY; PRESIDENT       :
AND FELLOWS OF HARVARD COLLEGE :
(HARVARD CORPORATION),              :
                                    :
            Defendants.             :
                                    :

      RESPONSE OF PRESIDENT AND FELLOWS OF HARVARD COLLEGE
     TO MOTION FOR LEAVE OF COURT TO PERMIT STUDENT PLAINTIFFS
              TO PROCEED UNDER PSEUDONYMS AND FOR A
           PROTECTIVE ORDER TO PROTECT THEIR IDENTITIES

       Defendant President and Fellows of Harvard College1 (“Harvard”) submits this

memorandum in response to Plaintiffs’ Motion (ECF No. 6) that Plaintiffs John Doe 1, John

Doe 2, and John Doe 3 (collectively, “the John Doe Plaintiffs”) be authorized to proceed under

pseudonyms in this case and that a protective order be entered to protect the individuals’

identities from disclosure. Harvard notes that there are serious doubts as to whether the John

Doe Plaintiffs are able to meet the legal standard for proceeding pseudonymously; however, for

the reasons stated below, Harvard does not object to that request at this time, subject to the


1
 The Complaint identifies the defendants as “Harvard University” and “President and Fellows of
Harvard College (Harvard Corporation).” Although the caption on our filings will follow the
caption on the Court’s docket, there is in fact no legal entity known as Harvard University;
President and Fellows of Harvard College is the sole legal entity comprising the University.
          Case 1:18-cv-12485-JGD Document 13 Filed 12/17/18 Page 2 of 5



reservations below. Harvard opposes Plaintiffs’ request for a protective order as premature.

        In determining whether a plaintiff should be allowed to proceed anonymously, the Court

starts with a presumption in favor of disclosure. The plaintiff must rebut the presumption by

showing that a need for confidentiality exists, and the Court must balance a plaintiff’s showing

of need against the public’s interest in disclosure. Doe v. Bell Atlantic, 162 F.R.D. 418, 420 (D.

Mass. 1995). “Economic harm or mere embarrassment [is] not sufficient to override the strong

public interest in disclosure.” Id. Nor is stigmatization sufficient. Doe v. Aetna Life Ins. Co.,

Case No. 14-14716, 2016 WL 7799638, at *4 (D. Mass. 2016). Rather, “[i]n the civil context,

the plaintiff instigates the action, and, except in the most exceptional cases, must be prepared to

proceed on the public record.” Bell Atlantic, 162 F.R.D. at 422; accord Patrick Collins, Inc. v.

Does 1-38, 941 F. Supp. 2d 153, 161 (D. Mass. 2013) (a plaintiff may proceed pseudonymously

only in “exceptional circumstances, such as matters of highly sensitive and personal nature, real

danger of physical harm, or where the injury litigated against would be incurred as a result of the

disclosure of the plaintiff’s identity”) (quotations omitted). It is far from clear that Plaintiffs

have met this high standard in this case, and they likely have not. In particular, Harvard certainly

does not concede—and, in fact, flatly rejects––the allegations in Plaintiffs’ Motion and

Memorandum supporting the request for anonymity, such as the wild speculation that Harvard

could use “coercive discipline” against the John Doe Plaintiffs in retaliation for filing this action.

ECF No. 7, at 5.

        Nevertheless, because the identity of the John Doe Plaintiffs has no legal relevance at the

pleading stage, Harvard reserves any objection to their proceeding pseudonymously for the time




                                                   2
          Case 1:18-cv-12485-JGD Document 13 Filed 12/17/18 Page 3 of 5



being.2 Harvard intends to file a motion under Federal Rule of Civil Procedure 12. That motion

should be granted. If the case is dismissed at the pleading stage, neither Harvard nor the Court

will need to know the identities of the John Doe Plaintiffs.3 But the John Doe Plaintiffs’

identities will likely become an issue if the case proceeds past the pleading stage; thus, Harvard

does not concede that pseudonymous treatment will be appropriate throughout this litigation.

       With respect to the request that the Court impose a protective order, that request is

premature for several reasons. No one has sought to discover the John Doe Plaintiffs’ identities,

nor is discovery imminent. The Court also is not yet in a position to determine whether their

identities will at some point be “relevant to any party’s claim or defense and proportional to the

needs of the case.” Fed. R. Civ. P. 26(b)(1); see Fed. R. Civ. P. 26(d)(1) (discovery not to begin

until after the Rule 26(f) conference). If the Rule 12 motion is denied, and this case proceeds

beyond the pleading stage, Harvard will likely need more information about the John Doe

Plaintiffs’ identities to test the truth of the allegations in the Complaint. And while Plaintiffs’

Motion acknowledges that the Protective Order cannot bar Harvard from obtaining information

“necessary” to its defense,4 it is simply too early in these proceedings to consider the proper

scope of a protective order—though Plaintiffs’ proposal, which would sweep far beyond

2
 Harvard takes this position with the understanding and agreement of Plaintiffs that the John
Doe Plaintiffs will not take advantage of their anonymity to develop their case outside the
discovery process or to gather facts to support their claims during the litigation.
3
  The only potential relevance at this stage would be to assess any conflict of interest between
John Doe Plaintiffs and counsel. Now that Harvard’s counsel have entered appearances, if the
John Doe Plaintiffs are aware of any conflict with Harvard’s counsel it is incumbent on them to
identify it promptly or be barred from raising it later. (Neither Harvard nor its counsel has any
reason to believe any such conflict exists.)
4
  See, e.g., ECF No. 7, at 16 (seeking a protective order protecting the John Doe Plaintiffs’
identities from disclosure to Defendants “unless such disclosure is necessary to defend against
this action”) (emphasis added); see also ECF No. 6-4 (Proposed Order), at 1 (“Defendants and
third parties SHALL NOT have access to John Doe 1, John Doe 2, and John Doe 3’s identities
other than as may be necessary to defend against this action . . . .”) (emphasis in original).


                                                  3
          Case 1:18-cv-12485-JGD Document 13 Filed 12/17/18 Page 4 of 5



information developed in discovery, exceeds any reasonable boundary. If the case is not

dismissed at the pleading stage, Harvard will discuss the necessity and scope of a protective

order with Plaintiffs. Indeed, the Federal Rules specifically require litigants “from whom

discovery is sought” to meet and confer before seeking a protective order. Fed. R. Civ. P.

26(c)(1). Plaintiffs have not done so, nor has discovery been sought from them. There is no

exigency that justifies rushing this request to the Court.

       For the foregoing reasons, Harvard reserves any objection at this time to the Plaintiffs’

request that the John Doe Plaintiffs proceed pseudonymously, but does not concede that

Plaintiffs have met the high standard to proceed pseudonymously. Harvard requests that

Plaintiffs’ motion for a protective order be denied as premature.

                                                 Respectfully submitted,

                                                 PRESIDENT AND FELLOWS OF HARVARD
                                                 COLLEGE

                                                 By its attorneys,


                                                      /s/ Roberto M. Braceras
                                                 Roberto M. Braceras (SBN 566816)
                                                 Joshua James Bone (SBN 687722)
                                                 GOODWIN PROCTER LLP
                                                 100 Northern Avenue
                                                 Boston, Massachusetts 02210
                                                 Tel.: +1 617 570 1000
                                                 E-mail: rbraceras@goodwinlaw.com
                                                           jbone@goodwinlaw.com

                                                 William M. Jay (pro hac vice)
                                                 GOODWIN PROCTER LLP
                                                 901 New York Avenue NW
                                                 Washington, DC 20001
                                                 Tel.: +1 202 346 4000
                                                 E-mail: wjay@goodwinlaw.com

Dated: December 17, 2018



                                                  4
         Case 1:18-cv-12485-JGD Document 13 Filed 12/17/18 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I, Roberto M. Braceras, hereby certify that on December 17, 2018, a true copy of the
foregoing Response was served by CM/ECF and/or first class mail upon all other counsel of
record in this action.


December 17, 2018                                           /s/ Roberto M. Braceras
                                                           Roberto M. Braceras




                                                5
